ORDER
PER CURIAM.
Defendant, Cesar A. Dunkel appeals from a jury verdict and judgment for plaintiffs on their claim for attorneys’ fees. The judgment was entered against Cesar A. Dunkel, individually, on a breach of contract claim and against Infocast, Inc., and Cesar A. Dunkel, as alter ego of Infocast, Inc., on claims of quantum merit. The corporation is not a party to this appeal. No error of law appears. An extended opinion would not have precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order. Judgment affirmed in accordance with Rule 84.16(b).